DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP H05-166926, citations are made to the machine translation provided by the applicant on 8/31/2020) in view of Bunji et al. (CN 107180745).
With regard to claim 1, Otsuka teaches, in Fig 1, a semiconductor device comprising: a substrate (1) containing a semiconductor material; an electrode (2) provided on a substrate surface of the substrate, the electrode containing a metal material ([0003]); and a mixed member (9) provided on the substrate surface to be in contact with the electrode, the mixed member containing the semiconductor material and the metal material ([0006]).
Otsuka does not explicitly teach that a portion of the substrate surface is exposed at an end of the substrate.
Bunji teaches, in Fig 2A, that a portion of the substrate surface (111a) is exposed at an end of the substrate to, “get excellent bending strength of the element chip,” (final paragraph).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Otsuka with the exposed end portions of the substrate of Bunji to get excellent bending strength of the chip.
With regard to claim 2, Bunji teaches, in Fig 2A, that an end of an upper surface of the electrode (121) has a chamfered portion in a plane perpendicular to the substrate surface.
With regard to claim 3, Bunji teaches, in Fig 2A, that the mixed member (DR3) has a triangular shape having a side in contact with a side surface of the electrode and a side in contact with the substrate surface in a plane perpendicular to the substrate surface.
With regard to claim 6, Otsuka teaches, in Fig 1, that the mixed member is provided around the electrode on the substrate surface (along dicing lanes).
With regard to claim 7, Otsuka teaches, in Fig 1, that the semiconductor material is silicon ([0006]).
With regard to claim 8, Otsuka teaches, in Fig 1, that the mixed member is an alloy of the electrode material and the substrate material.
Bunji teaches that the electrode material can include numerous materials, some of which do not readily form silicides.  
Therefore, the combined teachings of Otsuka and Bunji render obvious a mixed member that does not include silicide.
With regard to claim 9, Otsuka teaches, in Fig 1, that the mixed member contains silicide ([0006]).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
the semiconductor substrate layer 11 in Bunji does not have an electrode provided on its surface, where the electrode is also in contact with layer 12, as would be required by features [1]  and [2] of claim 1 as identified above

The Examiner responds:
Bunji is not relied up for these features, as is clearly set forth in the rejection above.
The Applicants argue:
a POSITA who is aware of the teachings in Otsuka would not be motivated to rely on the teachings of Bunji

The Examiner responds:
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are concerned with the dicing of semiconductor chips and are therefore analogous art.
The Applicants argue:
Bunji describes that an end of the semiconductor layer 11 (first element region 112 in FIG. 1D of Bunji) is covered by supporting member 22. See Bunji at FIG. 1D (reproduced above). Thus, Bunji does not teach or suggest "a portion of the substrate surface is exposed at an end of the substrate" as recited in feature [1] of claim 1

The Examiner responds:
The exposed region of Bunji can be reasonably considered to be at an “end” of the substrate, giving the term its broadest reasonable interpretation.  Furthermore, it is well known in the art that scribe streets extend to the edges of the wafer and it would have been obvious to the ordinary artisan that those of Bunji would so extend as well.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829